Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott T. Wakeman on August 17, 2021.

The application has been amended as follows: 
IN THE CLAIMS filed August 10, 2021
Claim 1, last line, after “a second end region spaced” has been changed to - -a second end region having a radius of curvature spaced- -.
Claims 9, 10 and 14 have been canceled.
Claim 22, line 2 “the periphery” has been changed - -the outer periphery- -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regards to claim 1 the prior art of record does not disclose an intermediate configuration of a bearing cage segment that includes a first sheet metal ring section, at least one second 
Regarding claim 15 the prior art of record also does not disclose a method which includes providing a metal sheet, punching a plurality of openings in the metal sheet that ultimately forms pockets and after punching the openings a laser cutting step that cuts a first path around a first subset of the openings to form an outer periphery of a first bearing cage segment.  While the prior art discloses methods such as punching or laser cutting individually there is no prior disclosure of a method that includes first punching out openings/pockets and then laser cutting a set of the pockets out from whole sheet. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.